—Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about September 11, 1996, which, in an action for breach of contract, inter alia, granted defendant’s motion to dismiss the complaint for failure to state a cause of action, imposed a $10,000 sanction against plaintiff, and denied plaintiff’s cross motion for permission to amend the complaint, unanimously affirmed, with costs.
The complaint was properly dismissed as alleging an extortionate contract (see, Stone v Freeman, 298 NY 268; People v Dioguardi, 8 NY2d 260). We would add that the alleged contract is also unenforceable because incapable of complete performance before the end of a lifetime (General Obligations Law § 5-701 [a] [1]). The sanction was properly imposed upon a finding that the action was “undertaken primarily * * * to harass or maliciously injure another” (22 NYCRR 130-1.1 [c] [2]). We have considered plaintiff’s other contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Nardelli and Colabella, JJ.